Citation Nr: 0112885	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected anxiety disorder with features of post-traumatic 
stress disorder (PTSD), from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from July 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the RO which 
granted service connection for anxiety disorder with features 
of PTSD.  The RO assigned a 10 percent evaluation, effective 
from March 3, 2000, the date of receipt of the veteran's 
original claim of service connection.  The veteran disagreed 
with the evaluation assigned and this appeal ensued.  


REMAND

In reviewing the evidentiary record, the Board notes that 
while the veteran was examined by VA in April 2000, the 
purpose of the evaluation was to determine if the veteran had 
a psychiatric disorder attributable to military service.  The 
evidence, as constituted in the current record, is not 
sufficiently detailed to evaluate the severity of the 
veteran's psychiatric disorder.  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As the current 
medical evidence of record does not provide a clear picture 
of the severity of the veteran's service-connected 
psychiatric disorder, the Board finds that an additional 
psychiatric examination should be undertaken.  

In evaluating the veteran's service-connected psychiatric 
disability, the RO's attention is directed to the recent case 
of Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  As this appeal arises from an original 
grant of benefits, the RO should consider the holding in 
Fenderson when determining the rating to be assigned.  

For the benefit of the psychiatric examiner, the regulation 
pertaining to PTSD is provided as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130 (Effective November 7, 1996).  

Additionally, in his Substantive appeal, the veteran 
indicated that he had started PTSD counseling through the 
Buffalo Vet Center.  However, there are no counseling records 
in the claims file.  Therefore, further development should be 
undertaken to attempt to obtain copies of any counseling 
records from the Vet Center and associate them with the 
claims file.  

The evidentiary record also indicates that the veteran is 
receiving Social Security disability.  (See April 2000 VA 
examination report).  However, there are no records from the 
Social Security Administration (SSA) in the claims file.  
"Part of the Secretary's obligation is to review a complete 
record.  VA is required to obtain evidence, including 
decisions by administrative law judges from the SSA, and to 
give that evidence appropriate consideration and weight."  
Baker v. West, 11 Vet. App. 163 (1998).  Accordingly, the 
administrative decision and the medical records relied upon 
to award disability benefits should be obtained and 
associated with the claim folder.  Murincsak v. Derwinski, 2 
Vet. App. 363, 369 (1992).  

Also, during the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the veteran's claim under the new act.  It thus 
would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
psychiatric disorder since March 1999.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, including any VA treatment 
records and Vet Center records not 
already of record, and associate them 
with the claims folder.  The VA records 
requested should include those from the 
Buffalo VAMC and the Buffalo Vet Center.

3.  The Social Security Administration 
should be contacted and requested to 
furnish the underlying medical records 
and any administrative decision 
pertaining to the veteran's grant of 
disability benefits.

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected psychiatric disorder.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
should indicate that he or she reviewed 
the file.  All appropriate testing should 
be performed in connection with this 
examination in order to evaluate fully 
the veteran's condition.  

a.  A GAF score and an analysis of 
its meaning should be provided since 
March 1999.  (Note: Multiple scores 
may be assigned during the period of 
the claim), and a discussion should 
be included of how the service-
connected psychiatric disorder 
impaired the veteran's social and 
industrial adaptability since March 
1999.  

b.  The examiner should describe 
his/her findings in detail and 
provide a complete rationale for all 
opinions and conclusions; any 
opinion should be supported by 
reference to specific medical 
records on file.  The examiner 
should be advised that all 
manifestations covered in the rating 
schedule cited above must be 
addressed so that the Board may rate 
the veteran in accordance with the 
specified criteria.  However, the 
examiner must not assign a rating to 
the veteran's disability.  The 
findings should be typed or 
otherwise recorded in a legible 
manner for review purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected psychiatric disorder.  
In addition, the RO should assure that 
the provisions pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000.  In determining the rating to be 
assigned the veteran's psychiatric 
disorder, consideration should be given 
to the case of Fenderson v. West, 12 Vet. 
App. 119 (1999) which held that at the 
time of an initial rating, separate or 
staged ratings may be assigned for 
separate periods of time based on the 
facts found.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

